IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                          No. 02-50389
                                        Summary Calendar



UNITED STATES OF AMERICA,

                                                                                  Plaintiff-Appellee,

                                               versus

FELIPE ZARAGOZA,

                                                                              Defendant-
Appellant.

                          ----------------------------------
                            Appeal from the United States District Court
                                 for the Western District of Texas
                                   USDC No. SA-95-CR-171-3
                          ----------------------------------
                                        November 13, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Felipe Zaragoza appeals the district court’s denial of his motion to reduce or eliminate the

restitution order imposed by the district court as part of his sentence. Zaragoza’s motion was

unauthorized and the district court was without jurisdiction to entertain it. The appeal is therefore

dismissed as frivolous.         APPEAL DISMISSED.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.